            Case 18-15065-MBK                   Doc 45     Filed 02/26/21 Entered 02/26/21 13:47:44                      Desc Main
                                                           Document Page 1 of 2
Office Mailing Address:                                                                                                Send Payments ONLY to:
Albert Russo, Trustee                                                                                                     Albert Russo, Trustee
CN 4853                                                                                                                            PO Box 933
Trenton, NJ 08650-4853                                                                                                Memphis, TN 38101-0933
                                   OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                          REPORT OF RECEIPTS AND DISBURSEMENTS
                                         Activity for the period from 01/01/2020 to 02/24/2021
                                                    Chapter 13 Case No. 18-15065 / MBK



         Anthony R Guglielmi                                                                                     Petition Filed Date: 03/15/2018
                                                                                                                 341 Hearing Date: 04/12/2018
                                                                                                                 Confirmation Date: 11/14/2018



                                                         Case Status: Open / Confirmed
                                   RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED
 Date                     Amount    Check No.       Date                Amount     Check No.        Date                 Amount    Check No.
 01/02/2020           $7,804.00     64458920        01/27/2020        $7,804.00    65057080         02/26/2020         $7,804.00   65855390
 03/31/2020           $7,804.00     66734450        04/27/2020        $7,804.00    67399990         05/29/2020         $7,804.00   68209970
 06/30/2020           $7,804.00     68987190        07/30/2020        $7,804.00    69733090         08/26/2020         $7,804.00   70364530
 10/01/2020           $7,804.00     71238690        11/02/2020        $7,804.00    72028080         12/07/2020         $7,804.00   72912340
 01/11/2021           $7,804.00     73686360        02/08/2021        $7,804.00    74371420

         Total Receipts for the Period: $109,256.00 Amount Refunded to Debtor Since Filing: $0.00 Total Receipts Since Filing: $220,307.36


                                   DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                           CLAIMS AND DISTRIBUTIONS
Claim #                      Claimant Name                            Class                   Claim Amount         Amount Paid       Balance Due


    0       Anthony R Guglielmi                              Debtor Refund                           $0.00               $0.00                $0.00
    0       GARY L MASON ESQ                                 Attorney Fees                           $0.00               $0.00                $0.00
            »» ATTY DISCLOSURE
    1       DISCOVER BANK                                    Unsecured Creditors                 $5,216.08               $0.00          $5,216.08
    2       PORTFOLIO RECOVERY ASSOCIATES                    Unsecured Creditors                 $1,959.33               $0.00          $1,959.33
            »» BARCLAYS
    3       PORTFOLIO RECOVERY ASSOCIATES                    Unsecured Creditors                 $2,857.62               $0.00          $2,857.62
            »» BEST BUY
    4       AVANT, INC.                                      Unsecured Creditors                 $1,673.72               $0.00          $1,673.72
    5       PORTFOLIO RECOVERY ASSOCIATES                    Unsecured Creditors                   $770.56               $0.00           $770.56
            »» CAR CARE ONE
    6       CAPITAL ONE, NA                                  Unsecured Creditors                 $1,473.62               $0.00          $1,473.62
            »» KOHLS
    7       QUANTUM3 GROUP LLC AS AGENT FOR                  Unsecured Creditors                 $1,333.00               $0.00          $1,333.00
            »» WALMART
    8       QUANTUM3 GROUP LLC AS AGENT FOR                  Unsecured Creditors                   $945.16               $0.00           $945.16
            »» AMAZON
    9       QUANTUM3 GROUP LLC AS AGENT FOR                  Unsecured Creditors                   $843.61               $0.00           $843.61
            »» R US
    10      QUANTUM3 GROUP LLC AS AGENT FOR                  Unsecured Creditors                   $728.98               $0.00           $728.98
            »» PAYPAL
    11      QUANTUM3 GROUP LLC                               Unsecured Creditors                 $3,293.88               $0.00          $3,293.88
            »» ALPHAON
    12      LVNV FUNDING LLC                                 Unsecured Creditors                   $805.48               $0.00           $805.48
            »» CREDIT ONE

Page 1 of 2
          Case 18-15065-MBK              Doc 45     Filed 02/26/21 Entered 02/26/21 13:47:44                        Desc Main
                                                    Document Page 2 of 2
Chapter 13 Case No. 18-15065 / MBK
     13   Wilmington Saving Fund Society                 Mortgage Arrears                $349,265.37       $190,594.62      $158,670.75
          »» P/102 TALLWOOD LN/1ST MTG
     14   TD BANK USA NA                                 Unsecured Creditors               $2,656.56                $0.00       $2,656.56


                                                               SUMMARY


          Summary of all receipts and disbursements from date filed through 2/24/2021:
                  Total Receipts:          $220,307.36                  Percent to General Unsecured Creditors: 100%
                  Paid to Claims:          $190,594.62                  Current Monthly Payment:       $7,804.00
                  Paid to Trustee:          $15,056.82                  Arrearages:                      ($34.36)
                  Funds on Hand:            $14,655.92

 •    PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.russotrustee.com/epay for more information.

 •    View your case information online for FREE! Register today at www.ndc.org.




Page 2 of 2
